M’Kinney, J.
Debt against the obligor on an assigned writing obligatory. To a plea of fraud, covin, and deceit, practised by the payee of the note on the sale of a washing-machine, in fraudulently representing himself to be the inventor and patentee of the same, &c., there was a general replication. The *187cause was submitted to the Court without the intervention of a jury, and judgment rendered for the plaintiff.
C. B. Smith, for the plaintiff.
S. Bigger and J. Perry, for the defendant.
From a bill of exceptions, it appears that no other evidence was offered but the writing obligatory. It is contended, that this was not sufficient to warrant a judgment in favour of the plaintiff below; but that he should by proof have repelled the charge of fraud.' This question was recently before us in Towsey v.- Shook, 3 Blackf. 267, and there settled that the proof in support of the charge devolved upon the defendant; the plea being affirmative, and there being nothing in its character to take it out of the rule requiring affirmative pleas to be proved.
Per Curiam.
The judgment is affirmed with costs. To be certified, &c.